Order entered July 8, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00688-CR

                         RONAL ORDONEZ-OROSCO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-81465-2014

                                          ORDER
        We GRANT court reporter Tonya Lebo’s July 6, 2015 request for an extension of time to

file the reporter’s record. The reporter’s record shall be due THIRTY DAYS from the date of

this order.

        The clerk’s record has not been filed and is now overdue. We ORDER the Collin

County District Clerk to file the clerk’s record within THIRTY DAYS of the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE